                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                                 August 20, 2020
                              SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                  HOUSTON DIVISION

MARY LOUZI,                                       §
                                                  §
         Plaintiff,                               §
VS.                                               §   CIVIL ACTION NO. 4:18-CV-04821
                                                  §
FORT BEND COUNTY, TEXAS, et al,                   §
                                                  §
         Defendants.                              §

ORDER PARTIALLY CONVERTING DEFENDANTS’ MOTION TO DISMISS INTO A
     MOTION FOR SUMMARY JUDGMENT PURSUANT TO F.R.C.P. 12(d)

       At the August 18, 2020, hearing on Defendants’ Motion to Dismiss, Defendants alleged

that the Fort Bend County Jail’s suicide-prevention policy—quoted at length in Plaintiff’s Second

Amended Complaint (Doc. 32 at 7–9)—was issued after decedent’s suicide. A clarification of this

chronology would substantially aid the Court’s resolution of the pending Motion to Dismiss as to

Plaintiff’s failure-to-train claims against the County and Sheriff Nehls. Therefore, the Court shall,

pursuant to Federal Rule of Civil Procedure 12(d), convert Defendants’ Motion to Dismiss into a

motion for summary judgment on Plaintiff’s failure-to-train claims only (Doc. 32 ¶ 34). The

parties are allowed 40 days to conduct discovery concerning the timing of the County’s issuance

of its suicide-prevention policy and to submit relevant evidence to the Court.

       IT IS SO ORDERED.

       SIGNED this 19th day of August, 2020.



                                                      ___________________________




                                                 1
